DETAILED ACTION
	This is a final office action in response to amendments filed 12/29/2021. All claims are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 12/29/2021, with respect to independent claims 1 and 13 not teaching the amended feature, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1-2, 5, 7, 13-14, 17 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Paschall (US 20190161274).
Regarding claim 1, Paschall teaches a method for collision avoidance by an autonomous vehicle (Fig. 11), the method comprising: 
navigating, via a navigational controller coupled to a first sensor system, the autonomous vehicle along a driving path of the autonomous vehicle ([0027] “the object detection sensors 206 are configured to detect objects or obstacles and capture data that is utilized by the navigation computer 200 to generate a local travel path or plan” where the navigation computer is interpreted as the navigational controller and the object detection sensors are interpreted as the first sensor system), the navigational controller adapted to control the driving path ([0027] discusses the navigation computer being in communication with the propulsion components), and process sensor signals from the first sensor system, wherein the navigational controller is adapted to determine that objects are present in the driving path of the autonomous vehicle ([0029] “ the navigation computer 200 can optimize path and velocity plans given the detected obstacles detected by the obstacle detection sensors 206”); 
determining, via a processor coupled to a second sensor system, operationally independent from the navigational controller ([0028] “the safety sensors 208 may be configured to capture data that identifies a breach in a safety zone around the autonomous mobile robot that is generated by the safety computer 202” where the safety sensors are interpreted as a second sensor system and the safety computer is  and adapted to process sensor signals from the second sensor system at a faster rate than the navigational controller processes sensor signals, that an object is present in the driving path of the autonomous vehicle prior to the navigational controller making a corresponding determination that the object is present in the driving path ([0028] “the safety sensors 208 may be configured to capture data that identifies a breach in a safety zone around the autonomous mobile robot that is generated by the safety computer 202” where [0029] discusses the configuration of a navigation computer and an independent safety computer allows for the navigation computer to utilize sophisticated algorithms to generate complex travel paths which could potentially lead to confusion within the program or errors and the safety computer,  then acts as a highly reliable failsafe which is in alignment with the instant application’s specification which states on page 10 lines 13-23 that enabling an independent processor allows the processing of sensor signals at a faster rate because the navigational controller is utilizing processing resources for actions apart from detecting obstacles. Additionally, Paschall teaches its safety computer overriding the navigational controller in cases where obstacles are abruptly encountered, see at least [0020]. To override the navigational controller’s control would require a faster computational speed in order to preempt the navigational controller’s control signal, therefore, by overriding said control signal the safety controller necessarily processes sensor signals at a faster rate than the navigational controller. This overriding is also highly in alignment with the instant application’s specification which states on page 10 ; and 
providing, by the processor, a stop signal for stopping the autonomous vehicle responsive to the processor determining that the object is present in the driving path ([0053] “The safety computer may, upon identifying a breach of the safety zone 402, provide instructions to the propulsion components of the autonomous mobile robot 400 which causes the autonomous mobile robot 400 to stop before colliding with the detected object.”).

Regarding claim 2, Paschall teaches wherein the processor provides the stop signal to at least one of the navigational controller or a motor controller of the autonomous vehicle ([0025] “the safety verification system (safety computer) would override or veto any instructions from the navigation computer to propulsion mechanisms of the autonomous mobile robot 102 to cease propulsion and safely stop the autonomous mobile robot 102” where [0069] describes the propulsion mechanisms including a motor controller of the autonomous vehicle).

Regarding claim 5, Paschall teaches determining, by the processor, the driving path of the autonomous vehicle based on at least one of: (i) a linear velocity and an angular velocity of the autonomous vehicle, (ii) a configuration of the autonomous vehicle ([0025] “the navigation system, while performing obstacle detection and avoidance, considers the size of the autonomous mobile robot 102, the size of the safety zone 106, and the physical dimensions around the detected obstacle 110 to , or (iii) a stopping distance of the autonomous vehicle ([0054] “The other behavior the navigation computer enforces on the autonomous mobile robot 400 is to center a position of the autonomous mobile robot between nearby objects as it drives to maximize the standoff distance and its speed as it navigates past or through obstacles without breaking the safety zone 402.” Where the standoff distance is interpreted as a stopping distance).

Regarding claim 7, Paschall teaches wherein the stopping distance of the autonomous vehicle is based on at least one of: (i) a stopping force applicable to a motor or wheel of the autonomous vehicle, (ii) a weight of the autonomous vehicle, or (iii) kinematics of the autonomous vehicle ([0054] discusses a sufficient distance so as to safely stop the autonomous mobile robot before a collision occurs where this distance changes according to the speed of the autonomous vehicle).

Regarding claim 13, Paschall teaches a system for collision avoidance by an autonomous vehicle ([0003] “FIG. 1 illustrates an example collision prevention feature for an autonomous mobile robot”), the system comprising: 
a navigational controller adapted to (i) control a driving path of the autonomous vehicle, (ii) process sensor signals from a first sensor system, and (iii) determine that objects are present in the driving path of the autonomous vehicle based on the sensor signals from the first sensor system ([0027] “the object detection sensors 206 are configured to detect objects or obstacles and capture data that is utilized by the ; and 
a processor, operationally independent from the navigational controller, adapted to process sensor signals from a second sensor system ([0028] “the safety sensors 208 may be configured to capture data that identifies a breach in a safety zone around the autonomous mobile robot that is generated by the safety computer 202” where the safety sensors are interpreted as a second sensor system and the safety computer is interpreted as a separate processor where [0027] states “the navigation computer 200 is independent of the safety computer 202”) at a faster rate than the navigational controller processes sensor signals and operable to determine that objects are present in the driving path of the autonomous vehicle based on the sensor signals from the second sensor system prior to the navigational controller making a corresponding determination ([0028] “the safety sensors 208 may be configured to capture data that identifies a breach in a safety zone around the autonomous mobile robot that is generated by the safety computer 202” where [0029] discusses the configuration of a navigation computer and an independent safety computer allows for the navigation computer to utilize sophisticated algorithms to generate complex travel paths which could potentially lead to confusion within the program or errors and the safety computer,  then acts as a highly reliable failsafe which is in alignment with the instant application’s .

Regarding claim 14, Paschall teaches wherein, to stop the autonomous vehicle if the processor determines an object is present in the driving path, the processor is further adapted to provide a stop signal to at least one of the navigational controller or a motor controller of the autonomous vehicle ([0025] “the safety verification system (safety computer) would override or veto any instructions from the navigation computer to propulsion mechanisms of the autonomous mobile robot 102 to cease propulsion and safely stop the autonomous mobile robot 102” where [0069] describes the propulsion mechanisms including a motor controller of the autonomous vehicle).

Regarding claim 17, Paschall teaches wherein the processor is further adapted to: determine the driving path of the autonomous vehicle based on at least one of: (i) a linear velocity and an angular velocity of the autonomous vehicle, (ii) a configuration of the autonomous vehicle (([0025] “the navigation system, while performing obstacle detection and avoidance, considers the size of the autonomous mobile robot 102, the size of the safety zone 106, and the physical dimensions around the detected obstacle 110 to identify a route that enables the autonomous mobile robot 102 to fit between obstacle as it travels according to the new local plan 112”), or (iii) a stopping distance of the autonomous vehicle ([0054] “The other behavior the navigation computer enforces on the autonomous mobile robot 400 is to center a position of the autonomous mobile robot between nearby objects as it drives to maximize the standoff distance and its speed as it navigates past or through obstacles without breaking the safety zone 402.” Where the standoff distance is interpreted as a stopping distance).

Regarding claim 19, Paschall teaches wherein the stopping distance of the autonomous vehicle is based on at least one of: (i) a stopping force applicable to a motor or wheel of the autonomous vehicle, (ii) a weight of the autonomous vehicle, or (iii) kinematics of the autonomous vehicle ([0054] discusses a sufficient distance so as to safely stop the autonomous mobile robot before a collision occurs where this distance changes according to the speed of the autonomous vehicle).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Paschall in view of Bussis (US 20190048624).
Regarding claim 3, Paschall teaches providing a stop signal to the motor controller as described above but does not explicitly teach wherein, if the processor provides the stop signal to the motor controller, the method further comprising disconnecting the motor controller from at least one of (i) a motor of the autonomous vehicle or (ii) a power source.
Bussis teaches wherein, if the processor provides the stop signal to the motor controller, the method further comprising disconnecting the motor controller from at least one of (i) a motor of the autonomous vehicle or (ii) a power source ([0146] discusses turning off the engine propulsion system to engage an emergency stop based off the detection of an object where turning off the engine propulsion system is interpreted to disconnect the power source from the motor controller).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the object detection system of Paschall and modify it with the emergency stop of Bussis as turning of the engine propulsion system 

Regarding claim 15, Paschall teaches providing a stop signal to the motor controller as described above but does not explicitly teach wherein, if the processor provides the stop signal to the motor controller, the stop signal causes the motor controller to disconnect from at least one of (i) a motor of the autonomous vehicle or (ii) a power source.
Bussis teaches wherein, if the processor provides the stop signal to the motor controller, the stop signal causes the motor controller to disconnect from at least one of (i) a motor of the autonomous vehicle or (ii) a power source ([0146] discusses turning off the engine propulsion system to engage an emergency stop based off the detection of an object where turning off the engine propulsion system is interpreted to disconnect the power source from the motor controller).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the object detection system of Paschall and modify it with the emergency stop of Bussis as turning of the engine propulsion system would prevent an operator from erroneously maintaining speed or accelerating toward an object making the overall system safer.



Claims 4, 6, 8, 16, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Paschall in view of King (US 20200148201)
Regarding claim 4, Paschall teaches providing instructions to the propulsion components of the autonomous mobile robot which causes the autonomous mobile robot to stop before colliding with the detected object but does not explicitly teach the system further comprising: at least one of (i) short-circuiting windings of a motor of the autonomous vehicle or (ii) applying a mechanical brake to wheels of the autonomous vehicle, after the stop signal is provided.
King teaches at least one of (i) short-circuiting windings of a motor of the autonomous vehicle or (ii) applying a mechanical brake to wheels of the autonomous vehicle, after the stop signal is provided ([0117] describes the drive system, as controlled by the system controllers engaged by the secondary system, as including “a braking system including hydraulic or electric actuators”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to utilize the mechanical braking system of King to perform the stopping of the vehicle as detailed by Paschall as the structure of a mechanical brake is already known in the prior art and yields the predictable result of stopping a vehicle. 

Regarding claim 6, Paschall teaches determining a driving path of an autonomous vehicle as described above but does not explicitly teach wherein, the driving path of the autonomous vehicle is determined based on the linear velocity and the angular velocity of the autonomous vehicle, the method further comprising: receiving, by the processor, data from at least one of: (a) an optical sensor, (b) a Hall effect sensor, (c) an accelerometer, (d) a gyroscope, or (e) a sensor adapted to monitor rotation of at least one of a wheel, a drive shaft, or a motor of the autonomous vehicle; and 
determining the linear velocity and the angular velocity based on the received data.
King teaches wherein, the driving path of the autonomous vehicle is determined based on the linear velocity and the angular velocity of the autonomous vehicle, the method further comprising: receiving, by the processor, data from at least one of: (a) an optical sensor, (b) a Hall effect sensor, (c) an accelerometer, (d) a gyroscope, or (e) a sensor adapted to monitor rotation of at least one of a wheel, a drive shaft, or a motor of the autonomous vehicle ([0048] “such information (for the estimation and validation component 210) may be based on signals from the system controller(s) 110, a drive system(s), etc.” with [0116] “the sensor(s) of the drive system(s) 514 may include one or more wheel encoders (e.g., rotary encoders) to sense rotation of the wheels of the drive modules, inertial sensors (e.g., inertial measurement units, accelerometers, gyroscopes, magnetometers, etc.) to measure orientation and acceleration of the drive module, cameras or other image sensors, ultrasonic sensors to acoustically detect objects in the surroundings of the drive module, LIDAR sensors, RADAR sensors, etc.”); and 
determining the linear velocity and the angular velocity based on the received data ([0048] “The estimation and validation component 210 may determine a direction of motion of the autonomous vehicle 102, a velocity of the autonomous vehicle 102, a yaw rate of the autonomous vehicle 102”).
	Paschall teaches using independent control systems where one system determines a navigational path and the other uses a second sensor system to detect objects. King uses two independent control systems where one system determines a navigational path using linear and angular velocity. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the navigational path planning of Paschall and combine it with the linear and angular velocity planning of King as utilizing more data points (linear and angular velocity) to determine a driving path would allow for a more dynamic and reliable driving path.

Regarding claim 8, Paschall teaches determining whether an object is present in a path of the autonomous vehicle but does not explicitly teach determining, via the processor, whether an object is present in a stopping path of the autonomous vehicle, the stopping path at least partially overlapping with the driving path; and providing, by the processor, if an object is detected in the stopping path, a stop signal to the navigational controller or a motor controller of the autonomous vehicle.
King teaches determining, via the processor, whether an object is present in a stopping path of the autonomous vehicle, the stopping path at least partially overlapping with the driving path ([0026] discusses the secondary system determining a time in which the vehicle needs to stop to avoid a detected object and further discusses checking that the vehicle is going to collide with an object based on an trajectory ; and 
providing, by the processor, if an object is detected in the stopping path, a stop signal to the navigational controller or a motor controller of the autonomous vehicle ([0026] “If the autonomous vehicle 102 is still on course to collide with the object, the secondary system 108 may send the change trajectory signal 126 to perform a hard stop maneuver.”).
Paschall teaches using independent control systems where one system determines a navigational path and the other uses a second sensor system to detect objects. King teaches determining if an object is in the stopping path. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the navigational path planning of Paschall and modify it with the determining if an object is in the stopping path of King as this would allow for more extreme stopping measures being taken if it is determined that previous stopping measures will still occur in a collision, preventing more collisions and making the system safer.

Regarding claim 16, Paschall teaches providing a stop signal when the processor determines an object is present in the driving path as described above but does not explicitly teach provide a stop signal that causes at least one of (i) windings of a motor of the autonomous vehicle to be short-circuited or (ii) a mechanical break to be applied to wheels of the autonomous vehicle.
King teaches provide a stop signal that causes at least one of (i) windings of a motor of the autonomous vehicle to be short-circuited or (ii) a mechanical break to be applied to wheels of the autonomous vehicle ([0117] describes the drive system, as controlled by the system controllers engaged by the secondary system, as including “a braking system including hydraulic or electric actuators”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to utilize the mechanical braking system of King to perform the stopping of the vehicle as detailed by Paschall as the structure of a mechanical brake is already known in the prior art and yields the predictable result of stopping a vehicle.

Regarding claim 18, Paschall teaches determining a driving path of an autonomous vehicle as described above but does not explicitly teach wherein, if the driving path of the autonomous vehicle is determined based on the linear velocity and the angular velocity of the autonomous vehicle, the processor is further adapted to: receive data from at least one of: (a) an optical sensor, (b) a Hall effect sensor, (c) an accelerometer, (d) a gyroscope, or (e) a sensor adapted to monitor rotation of at least one of a wheel, a drive shaft, or a motor of the autonomous vehicle; and determine the linear velocity and the angular velocity based on the received data.
wherein, if the driving path of the autonomous vehicle is determined based on the linear velocity and the angular velocity of the autonomous vehicle, the processor is further adapted to: 
receive data from at least one of: (a) an optical sensor, (b) a Hall effect sensor, (c) an accelerometer, (d) a gyroscope, or (e) a sensor adapted to monitor rotation of at least one of a wheel, a drive shaft, or a motor of the autonomous vehicle ([0048] “such information (for the estimation and validation component 210) may be based on signals from the system controller(s) 110, a drive system(s), etc.” with [0116] “the sensor(s) of the drive system(s) 514 may include one or more wheel encoders (e.g., rotary encoders) to sense rotation of the wheels of the drive modules, inertial sensors (e.g., inertial measurement units, accelerometers, gyroscopes, magnetometers, etc.) to measure orientation and acceleration of the drive module, cameras or other image sensors, ultrasonic sensors to acoustically detect objects in the surroundings of the drive module, LIDAR sensors, RADAR sensors, etc.”); and 
determine the linear velocity and the angular velocity based on the received data ([0048] “The estimation and validation component 210 may determine a direction of motion of the autonomous vehicle 102, a velocity of the autonomous vehicle 102, an acceleration of the autonomous vehicle 102, a yaw rate of the autonomous vehicle 102”).
Paschall teaches using independent control systems where one system determines a navigational path and the other uses a second sensor system to detect objects. King uses two independent control systems where one system determines a navigational path using linear and angular velocity. It would have been obvious to a 

Regarding claim 20, Paschall teaches determining whether an object is present in a path of the autonomous vehicle but does not explicitly teach wherein the second sensor system comprises an array of sensors disposed on the autonomous vehicle and further wherein the array of sensors is disposed on the autonomous vehicle such that a field of view of at least one sensor of the array is tangential to the driving path.
King teaches wherein the processor is further adapted to determine whether an object is present in a stopping path of the autonomous vehicle, the stopping path at least partially overlapping with the driving path ([0026] discusses the secondary system determining a time in which the vehicle needs to stop to avoid a detected object and further discusses checking that the vehicle is going to collide with an object based on an trajectory changes made by the primary system with the trajectory made by the primary system being interpreted as a stopping path and the scenario described in [0026] where the trajectory as determined by the primary system will not prevent a collision with the determined object being interpreted that the stopping path is overlapping with the driving path), and wherein the processor is further adapted to provide a stop signal to the navigational controller or a motor controller of the autonomous vehicle if an object is detected in the stopping path ([0026] “If the autonomous vehicle 102 is still on course to 
Paschall teaches using independent control systems where one system determines a navigational path and the other uses a second sensor system to detect objects. King teaches determining if an object is in the stopping path. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the navigational path planning of Paschall and modify it with the determining if an object is in the stopping path of King as this would allow for more extreme stopping measures being taken if it is determined that previous stopping measures will still occur in a collision, preventing more collisions and making the system safer.

Claims 9-11 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Paschall in view of Zhu (US 9221396).
Regarding claim 9, Paschall teaches using a secondary sensor system to detect objects around an autonomous vehicle as described above, but does not explicitly teach wherein the second sensor system comprises an array of sensors disposed on the autonomous vehicle and further wherein the array of sensors is disposed on the autonomous vehicle such that a field of view of at least one sensor of the array is tangential to the driving path.
Zhu teaches wherein the second sensor system comprises an array of sensors disposed on the autonomous vehicle (Col. 8 lines 25-46 “a variety of cameras may be mounted on the autonomous vehicle 102”) and further wherein the array of sensors is disposed on the autonomous vehicle such that a field of view of at least one sensor of the array is tangential to the driving path (Col. 8 lines 25-46 discuss an exemplary arrangement of sensors where the sensors are located on the front and back of the car as well as on either side of the front bumper with Figs. 3 and 4a showing the sensor locations and subsequent field of view of the sensors with Fig. 4a showing the field of view including the front and rear of the vehicle which is being interpreted to include the driving path being the two directions the vehicle would travel in).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the object detection system of Paschall and modify it with the sensor array of Zhu as Zhu teaches that the use of the multiple sensors will “maximize safety for passengers as well as objects or people in the environment” (Col. 8 lines 25-46).

Regarding claim 10, Paschall teaches using a secondary sensor system to detect objects around an autonomous vehicle as described above, but does not explicitly teach wherein the array of sensors is adapted to determine whether an object is present in front of the autonomous vehicle and within a turning radius of the autonomous vehicle.
Zhu teaches wherein the array of sensors is adapted to determine whether an object is present in front of the autonomous vehicle (Col. 8 lines 25-46 “The autonomous vehicle 102 may also include one or more sensors 146 for detecting objects external to it”) and within a turning radius of the autonomous vehicle (Col. 9 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the object detection system of Paschall and modify it with the sensor array of Zhu as Zhu teaches that the use of the multiple sensors will “maximize safety for passengers as well as objects or people in the environment” (Col. 8 lines 25-46).

Regarding claim 11, Paschall teaches using a secondary sensor system to detect objects around an autonomous vehicle as described above, but does not explicitly teach wherein the second sensor system comprises an array of sensors disposed on the autonomous vehicle and further wherein a first field of view of a first sensor of the array of sensors overlaps with a second field of view of a second sensor of the array of sensors.
Zhu teaches wherein the second sensor system comprises an array of sensors disposed on the autonomous vehicle and further wherein a first field of view of a first sensor of the array of sensors overlaps with a second field of view of a second sensor of the array of sensors (Col. 8 lines 25-46 “a variety of cameras may be mounted on the autonomous vehicle 102” with Fig. 4a showing the fields of view of the different sensors overlapping (422-424)).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the object detection system of Paschall and modify it with the sensor array of Zhu as Zhu teaches that the use of the multiple 

Regarding claim 21, Paschall teaches using a secondary sensor system to detect objects around an autonomous vehicle as described above, but does not explicitly teach wherein the second sensor system comprises an array of sensors disposed on the autonomous vehicle and further wherein the array of sensors is disposed on the autonomous vehicle such that a field of view of at least one sensor of the array is tangential to the driving path.
Zhu teaches wherein the second sensor system comprises an array of sensors disposed on the autonomous vehicle (Col. 8 lines 25-46 “a variety of cameras may be mounted on the autonomous vehicle 102”) and further wherein the array of sensors is disposed on the autonomous vehicle such that a field of view of at least one sensor of the array is tangential to the driving path (Col. 8 lines 25-46 discuss an exemplary arrangement of sensors where the sensors are located on the front and back of the car as well as on either side of the front bumper with Figs. 3 and 4a showing the sensor locations and subsequent field of view of the sensors with Fig. 4a showing the field of view including the front and rear of the vehicle which is being interpreted to include the driving path being the two directions the vehicle would travel in).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the object detection system of Paschall and modify it with the sensor array of Zhu as Zhu teaches that the use of the multiple 

Regarding claim 22, Paschall teaches using a secondary sensor system to detect objects around an autonomous vehicle as described above, but does not explicitly teach wherein the array of sensors is adapted to determine whether an object is present in front of the autonomous vehicle and within a turning radius of the autonomous vehicle.
Zhu teaches wherein the array of sensors is adapted to determine whether an object is present in front of the autonomous vehicle (Col. 8 lines 25-46 “The autonomous vehicle 102 may also include one or more sensors 146 for detecting objects external to it”) and within a turning radius of the autonomous vehicle (Col. 9 lines 23-33 and Fig. 4a show sensor field 404 which has a 360 degree field of view around the vehicle).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the object detection system of Paschall and modify it with the sensor array of Zhu as Zhu teaches that the use of the multiple sensors will “maximize safety for passengers as well as objects or people in the environment” (Col. 8 lines 25-46).

Regarding claim 23, Paschall teaches using a secondary sensor system to detect objects around an autonomous vehicle as described above, but does not explicitly teach wherein the second sensor system comprises an array of sensors disposed on the autonomous vehicle and further wherein a first field of view of a first sensor of the array of sensors overlaps with a second field of view of a second sensor of the array of sensors.
Zhu teaches wherein the second sensor system comprises an array of sensors disposed on the autonomous vehicle and further wherein a first field of view of a first sensor of the array of sensors overlaps with a second field of view of a second sensor of the array of sensors (Col. 8 lines 25-46 “a variety of cameras may be mounted on the autonomous vehicle 102” with Fig. 4a showing the fields of view of the different sensors overlapping (422-424)).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the object detection system of Paschall and modify it with the sensor array of Zhu as Zhu teaches that the use of the multiple sensors will “maximize safety for passengers as well as objects or people in the environment” (Col. 8 lines 25-46).

Claims 12 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Paschall in view of Zhu and further in view of Ning (US 20190277948).
Regarding claim 12, Paschall teaches using a secondary sensor system to detect objects around an autonomous vehicle as described above, but does not explicitly teach determining, via the first sensor, a first distance of the object to the autonomous vehicle; 
determining, via the second sensor, a second distance of the object to the autonomous vehicle; and 
comparing, by the processor, the first distance to the second distance to determine a shorter one of the first and second distances.
Zhu teaches determining, via the first sensor, a first distance of the object to the autonomous vehicle ((Col. 8 lines 25-46 state “The autonomous vehicle 102 may also include one or more sensors 146 for detecting objects external to it” and discusses a sensor measuring “the distance between the autonomous vehicle 102 and the object surfaces facing the autonomous vehicle 102”); 
determining, via the second sensor, a second distance of the object to the autonomous vehicle (Col. 8 lines 25-46 state “The autonomous vehicle 102 may also include one or more sensors 146 for detecting objects external to it” and discusses a sensor measuring “the distance between the autonomous vehicle 102 and the object surfaces facing the autonomous vehicle 102”); and 
comparing, by the processor, the first distance to the second distance  (Col. 8 lines 25-46 discuss comparing the measured distances and using the parallax to compute the distance to the object).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the object detection system of Paschall and modify it with the sensor array of Zhu as Zhu teaches that the use of the multiple sensors will “maximize safety for passengers as well as objects or people in the environment” (Col. 8 lines 25-46).
Zhu does not explicitly teach determine a shorter distance of the first and second distances. Ning teaches determining a shorter distance of the first and second distances 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the object detection system of Paschall modified by Zhu and further modify it with the shortest distance of detected object of Ning as setting the shortest distance measured to the detected object would provide the largest margin of safety making the overall system safer.

Regarding claim 24, Paschall teaches using a secondary sensor system to detect objects around an autonomous vehicle as described above, but does not explicitly teach wherein the first sensor is adapted to determine a first distance of the object to the autonomous vehicle and the second sensor is adapted to determine a second distance of the object to the autonomous vehicle, and 
wherein the processor is further adapted to compare the first distance to the second distance to determine a shorter one of the first and second distances.
Zhu teaches wherein the first sensor is adapted to determine a first distance of the object to the autonomous vehicle ((Col. 8 lines 25-46 state “The autonomous vehicle 102 may also include one or more sensors 146 for detecting objects external to it” and discusses a sensor measuring “the distance between the autonomous vehicle 102 and the object surfaces facing the autonomous vehicle 102”) and the second sensor is adapted to determine a second distance of the object to the autonomous vehicle ((Col. 8 lines 25-46 state “The autonomous vehicle 102 may also include one or more sensors 146 for detecting objects external to it” and discusses a sensor measuring “the distance , and 
wherein the processor is further adapted to compare the first distance to the second distance  (Col. 8 lines 25-46 discuss comparing the measured distances and using the parallax to compute the distance to the object).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the object detection system of Paschall and modify it with the sensor array of Zhu as Zhu teaches that the use of the multiple sensors will “maximize safety for passengers as well as objects or people in the environment” (Col. 8 lines 25-46).
Zhu does not explicitly teach determine a shorter distance of the first and second distances. Ning teaches determining a shorter distance of the first and second distances ([0017] “a shortest distance among the distances to the detection object can be determined as the distance to the object”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the object detection system of Paschall modified by Zhu and further modify it with the shortest distance of detected object of Ning as setting the shortest distance measured to the detected object would provide the largest margin of safety making the overall system safer.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE M JACKSON whose telephone number is (303)297-4364. The examiner can normally be reached Monday-Friday 7:00-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 571-270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/D.M.J./          Examiner, Art Unit 3664                                                                                                                                                                                              /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664